Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          February 9, 2016
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                             No. 46885-9-II

                                 Respondent,

           v.

    BRUCE ELI BRATTON,                                        UNPUBLISHED OPINION

                                 Appellant.

          WORSWICK, J. — Bruce E. Bratton appeals his conviction for one count of unlawful

possession of a controlled substance.1 He argues that (1) the trial court erred in admitting

statements he made to officers, (2) the State failed to provide sufficient evidence to support his

conviction, (3) the doctrine of corpus delicti bars the use of his statements, and (4) he received

ineffective assistance of counsel. Finding no error, we affirm Bratton’s conviction.

                                               FACTS

A.        Substantive Facts

          Michael Stringer, a slot machine supervisor at the Seven Cedars Casino in Clallam

County, discovered a small “baggie” that contained a white powdery substance on the casino

floor near “slot bank 52” and reported it to casino security.2 Verbatim Report of Proceedings

(VRP) (Sept. 30, 2014) at 62. Tribal gaming agent Larry Graham took possession of the baggie.

Graham reviewed the surveillance video and saw a small baggie drop from a person’s front pants



1
    RCW 69.50.4013.
2
    “Bank 52” refers to a particular row of slot machines.
No. 46885-9-II


pocket while the person was seated near “slot bank 52,” but was unable to confirm whether the

baggie found by Stringer was identical to the one on the surveillance video. VRP at 73-74.

Clallam County Deputy Jeff Pickrell contacted Jefferson County Sheriff’s Detective Brett

Anglin, who identified the man on the video as Bruce Bratton.

         Jefferson County Sergeant Mark Apeland arrested Bratton at his residence and read

Bratton his Miranda rights.3 Sergeant Apeland did not ask Bratton whether he wished to waive

his Miranda rights, but he did ask Bratton whether he understood them and Bratton

acknowledged that he understood his rights.

         Detective Brett Anglin arrived two to three minutes later and was told that Bratton had

previously been read his Miranda rights. Detective Anglin did not read Bratton his Miranda

rights nor did he ask Bratton whether he was aware of his rights. Nonetheless, Detective Anglin

talked briefly with Bratton. Bratton told Detective Anglin that he already knew about the

incident.

         Detective Anglin arranged to have a Jefferson County officer drive Bratton to the county

line where Deputy Pickrell obtained custody of Bratton. Deputy Pickrell did not provide Bratton

with Miranda warnings, although he did ask Bratton if he remembered and understood these

warnings. Deputy Pickrell engaged in conversation with Bratton, during which conversation

Bratton insisted that the methamphetamine was for his personal use only.

         The Washington State Patrol Crime Laboratory tested the material in the baggie and

determined it was methamphetamine. The State charged Bratton with one count of unlawful

possession of a controlled substance.


3
    Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602, 1612, 16 L. Ed. 2d 694 (1966).


                                                 2
No. 46885-9-II


B.     3.5 Hearing

       After a pretrial CrR 3.5 hearing to determine the admissibility of Bratton’s statements to

police, the trial court made the following findings of fact:

       1. All of the law enforcement officers that testified, indicated that Mr. Bratton was
       cooperative, he indicated that he understood his rights, he didn’t seem confused, he
       was not under the influence of any intoxicants as far as they could tell at that time
       and that these observations applied during the period of time from his arrest to his
       eventual transport to Clallam County.
       ....
       3. As soon as he was placed under arrest, Mr. Bratton indicated that he knew “what
       this was about.”
       4. Sgt. Apeland then stopped the defendant at that point and read him his Miranda
       rights.
       5. Sgt. Apeland gave the defendant his full rights under Miranda.
       6. The defendant indicated that he understood his Miranda rights and then began
       immediately, without any prompting, to talk about the baggie at the casino.
       7. The defendant began talking before his rights were provided and voluntarily
       began talking again immediately after his Miranda rights were provided by Sgt.
       Apeland.
       8. The statements the defendant made to Sgt. Apeland were with full
       understanding of his Miranda rights.
       9. Detective Anglin appeared within two or three minutes of the arrest.
       10. Det. Anglin was advised by Sergeant Apeland that Apeland had provided
       Bratton with his Miranda rights.
       11. Det. Anglin asked Bratton, “Do you want to talk to me about what happened?”
       12. Det. Anglin’s question to Bratton was very clear: “[D]o you want to talk about
       it,” and the defendant began to talk about what happened; it was a very short
       conversation.
       13. There was no coercion or threats of any kind during the entire episode that took
       place at the defendant’s residence where he was arrested.
       14. Within an hour’s time, probably less, from Quilcene to the border of Clallam
       County, the transport took place and Deputy Pickrell encountered the defendant at
       the borderline and Pickrell was advised that Miranda rights had been given to
       Bratton.
       15. Pickrell specifically asked the defendant if he remembered and understood
       those rights and then Bratton began to speak to Pickrell about what happened.
       16. This was a knowing conversation that Mr. Bratton engaged in with Deputy
       Pickrell.




                                                  3
No. 46885-9-II


Suppl. Clerk’s Papers (CP) at 85-87. Based on the above findings, the trial court made the

following conclusions of law:

       1. Sergeant Apeland adequately advised the defendant of Miranda warnings and
       the defendant understood the Miranda warnings when making statements to
       Sergeant Apeland, Detective Anglin, and Deputy Pickrell.
       2. The defendant waived his Miranda rights by beginning to converse with
       Sergeant Apeland about what happened without any prompting.
       ....
       4. There was no coercion or threats of any kind during the interactions between the
       defendant, Sgt. Apeland and Det. Anglin and all statements by the defendant during
       these interactions were voluntary.
       5. The defendant’s conversation with Deputy Pickrell was voluntary and was not
       the result of any threats or coercion and the defendant made his statements with full
       understanding of his Miranda rights and the Court will allow an introduction of all
       those statements.

Suppl. CP at 87.

C.     Trial

       At trial, casino employees and police officers testified to the facts as described above.

Additionally, Deputy Pickrell testified that Bratton told him that if he had any methamphetamine

in his possession at the casino it would have been for personal use, not for dealing.

       A jury found Bratton guilty as charged. Bratton appeals.

                                           ANALYSIS

                          I. ADMISSIBILITY OF BRATTON’S STATEMENTS

       Bratton first argues that he did not make a knowing, voluntary, and intelligent waiver of

his Miranda rights, and therefore, the trial court erred when it did not suppress his statements to

the officers. Bratton argues that (1) Sergeant Apeland’s reading of Miranda warnings was

insufficient because he did not provide Bratton the opportunity to read, review, and decide

whether he wanted to waive his rights; (2) Sergeant Anglin and Detective Pickrell were required



                                                 4
No. 46885-9-II


to readvise Bratton of his Miranda rights; and (3) the passage of time prior to Deputy Pickrell’s

interrogation of Bratton invalidated Sergeant Apeland’s Miranda warnings. We disagree.

A.        Standard of Review

          We review de novo the adequacy of a Miranda warning and whether there was a valid

waiver of Miranda rights. State v. Johnson, 94 Wash. App. 882, 897, 974 P.2d 855 (1999). We

review challenged findings of fact from a CrR 3.5 hearing for substantial evidence, but

unchallenged findings of fact are verities on appeal. State v. Broadaway, 133 Wash. 2d 118, 131,

942 P.2d 363 (1997). We review de novo whether the trial court’s CrR 3.5 conclusions of law

are supported by the findings of fact. State v. Solomon, 114 Wash. App. 781, 789, 60 P.3d 1215

(2002).

          Bratton does not assign error to any of the trial court’s findings of fact from the CrR 3.5

hearing. Accordingly, the findings are verities on appeal. State v. Homan, 181 Wash. 2d 102, 106,

330 P.3d 182 (2014). Bratton challenges the following conclusions of law: (1) Sergeant Apeland

adequately advised Bratton of his Miranda rights and Bratton understood his rights when he

spoke with Sergeant Apeland, Detective Anglin, and Deputy Pickrell; (2) Bratton waived his

Miranda rights when he began to converse with Sergeant Apeland, Detective Anglin, and

Deputy Pickrell; and (3) that Bratton fully understood his Miranda rights when he spoke with

Deputy Pickrell.

B.        Miranda Waiver

          Bratton contends that the trial court erred when it did not suppress his statements to

police because Sergeant Apeland did not provide him with the opportunity to read, review, and

decide to waive his rights before officers spoke with him. We disagree.



                                                    5
No. 46885-9-II


       1. Miranda Standards

       Before a defendant’s incriminating statements can be used against him, the State must

demonstrate that the defendant knowingly, voluntarily, and intelligently waived his Miranda

rights. State v. Radcliffe, 164 Wash. 2d 900, 905-06, 194 P.3d 250 (2008).

       The State bears the burden of proving that a suspect knowingly, voluntarily, and

intelligently waived his Miranda rights. State v. Mayer, 184 Wash. 2d 548, 556, 362 P.3d 745

(2015). “Only if the ‘totality of the circumstances surrounding the interrogation’ reveal both an

uncoerced choice and the requisite level of comprehension may a court properly conclude that

the Miranda rights have been waived.” Moran v. Burbine, 475 U.S. 412, 421, 106 S. Ct. 1135,

89 L. Ed. 2d 410 (1986) (quoting Fare v. Michael C., 442 U.S. 707, 725, 99 S. Ct. 2560, 61 L.

Ed.2d 197 (1979)). Circumstances that are potentially relevant in the totality of the

circumstances analysis include whether there was police coercion; “the length of the

interrogation; its location; its continuity; the defendant’s maturity, education, physical condition,

and mental health; and whether the police advised the defendant of the rights to remain silent and

to have counsel present during custodial interrogation.” State v. Unga, 165 Wash. 2d 95, 101, 196
P.3d 645 (2008).

       We have found an implied waiver where the record reveals that a defendant “understood

his rights and volunteered information” and where the “defendant’s answers were freely and

voluntarily made without duress, promise or threat and with a full understanding of his

constitutional rights.” State v. Terrovona, 105 Wash. 2d 632, 646-47, 716 P.2d 295 (1986).




                                                  6
No. 46885-9-II


       2. Bratton’s Waiver was Knowing, Intelligent, and Voluntary

       The facts of this case are similar to State v. Gross, 23 Wash. App. 319, 324, 597 P.2d 894,

review denied, 92 Wash. 2d 1033 (1979). In Gross, the defendant made a statement after police

officers read his Miranda warnings, but did not ask him if he wished to waive his rights. 23 Wn.

App. at 324. We held that the defendant’s assertion that he understood his rights, followed by

his volunteering information, reflected a knowing, voluntary, and intelligent waiver. 23 Wn.

App. at 324.

       Here, the trial court found that Sergeant Apeland adequately advised Bratton of his

Miranda rights and that Bratton understood those rights when he spoke with Sergeant Apeland,

Detective Anglin, and Deputy Pickrell. The trial court also found that Bratton’s statements to

Sergeant Apeland, Detective Anglin, and Deputy Pickrell were voluntary and not the result of

any threats or coercion of any kind. Thus, the trial court’s findings of fact directly support its

conclusion that Bratton knowingly, voluntarily, and intelligently waived his Miranda rights

when he made statements to officers.

       3. Miranda-in-the-Middle

       Bratton also appears to argue that he did not knowingly, voluntarily, and intelligently

waive his Miranda rights before he made statements to Detective Anglin or Deputy Pickrell

because neither officer advised him of his rights before they questioned him. Bratton’s argument

appears to reference an interrogation technique that we refer to as “Miranda-in-the-middle.”

See, e.g., United States v. Pacheco-Lopez, 531 F.3d 420, 425 (6th Cir. 2008); see also Missouri

v. Seibert, 542 U.S. 600, 604, 124 S. Ct. 2601 159 L. Ed. 2d 643 (2004).




                                                  7
No. 46885-9-II


       Bratton analogizes the facts in his case to those in Missouri v. Seibert, where the United

States Supreme Court determined that officers intentionally violated the Miranda requirement by

employing manipulative strategies to obtain an unwarned confession. Seibert, 542 U.S. at 616.

In Seibert, police intentionally withheld Miranda rights, obtained an unwarned confession,

paused the interrogation, returned to the suspect, provided Miranda warnings after a short break,

and obtained a second confession based on the information the suspect provided prior to

receiving Miranda warnings. Seibert, 542 U.S. at 604-05. The United States Supreme Court

held that neither confession was knowing, intelligent, and voluntary. 542 U.S. at 616.

       The facts in this case are easily distinguishable from those in Seibert. Here, the trial court

found that (1) Bratton knew and understood his rights before any officer began questioning him,

(2) Sergeant Apeland stopped Bratton from offering self-incriminating statements and read him

his Miranda rights, (3) Bratton had a full understanding of his Miranda rights before he

voluntarily spoke with Sergeant Apeland about the baggie at the casino, (4) Detective Anglin

was advised that Sergeant Apeland had provided Bratton his Miranda warnings before he asked

Bratton whether he wanted to talk about what had occurred, and (5) Deputy Pickrell asked

Bratton whether he remembered and understood his Miranda rights before Bratton began to

engage in a knowing conversation with him.

       Put simply, Miranda-in-the-middle does not apply because Bratton was not interrogated

before receiving his Miranda warnings. Accordingly, we hold that Bratton’s Miranda-in-the-

middle argument fails.




                                                 8
No. 46885-9-II


C.     Re-advisement of Miranda Rights

       Bratton also contends that both Detective Anglin and Deputy Pickrell violated his

constitutional right to be free from self-incrimination when they questioned him a second time

after a lapse of about one hour without first re-advising him of his Miranda rights. We disagree.

       The United States Supreme Court “‘has eschewed per se rules mandating that a suspect

be re-advised of his rights in certain fixed situations in favor of a more flexible approach

focusing on the totality of the circumstances.’” State v. Fedorov, 181 Wash. App. 187, 191, 324
P.3d 784 (quoting United States v. Rodriguez-Preciado, 399 F.3d 1118, 1128 (9th Cir. 2005)),

review denied, 181 Wash. 2d 1009 (2014). Typically, “‘[w]here a defendant has been adequately

and effectively warned of his constitutional rights, it is unnecessary to give repeated recitations

of such warnings prior to the taking of each separate in-custody statement.’” Federov, 181 Wn.

App. at 191 (alteration in original) (quoting State v. Duhaime, 29 Wash. App. 842, 852, 631 P.2d
964 (1981) (holding that fresh Miranda warnings were unnecessary where less than two hours

passed between the defendant’s written waiver and the questioning)).

       The trial court found that Detective Anglin questioned Bratton two to three minutes after

Sergeant Apeland read Bratton his Miranda rights and Deputy Pickrell spoke with Bratton

roughly one hour later. Although neither Detective Anglin nor Deputy Pickrell fully re-advised

Bratton of his Miranda rights, the trial court found that (1) Detective Pickrell verified that

Bratton understood his rights and understood they were still in effect, (2) Bratton fully

understood his rights when he voluntarily chose to speak with Detective Anglin, and (3) Deputy

Pickrell specifically asked Bratton whether he remembered and understood his Miranda rights




                                                  9
No. 46885-9-II


and Bratton responded affirmatively that he did understand his rights. These findings support the

trial court’s conclusion that Bratton properly waived his rights.

       Further, courts have upheld confessions where delays between Miranda warnings and

defendants’ statements were far lengthier. Fedorov, 181 Wash. App. at 191-92. For example, in

Rodriguez-Preciado, the Ninth Circuit Court of Appeals held that Miranda warnings were still

effective after 16 hours. Rodriguez-Preciado, 399 F.3d at 1128-30. The two intervals here—

roughly three minutes and less than an hour, respectively—are brief by comparison. The trial

court’s conclusion that Bratton understood his Miranda rights fully when he spoke with

Detective Anglin and Deputy Pickrell flow directly from its findings of fact on the CrR 3.5

hearing. We reject Bratton’s argument that a passage of time invalidated Sergeant Apeland’s

initial reading of Bratton’s Miranda rights.

                         II. SUFFICIENCY OF THE EVIDENCE: POSSESSION

       Bratton next argues that his conviction is not supported by sufficient evidence because

the State failed to prove beyond a reasonable doubt that he possessed the baggie of

methamphetamine found on the casino floor. We disagree.

       The State has the burden of proving the elements of a crime beyond a reasonable doubt.

State v. Borrero, 147 Wash. 2d 353, 364, 58 P.3d 245 (2002). In reviewing a sufficiency of

evidence claim, we view the evidence in the light most favorable to the State to determine

whether any rational trier of fact could have found the crime’s essential elements beyond a

reasonable doubt. State v. Witherspoon, 180 Wash. 2d 875, 883, 329 P.3d 888 (2014); State v.

Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). A challenge to the sufficiency of evidence

admits the truth of the State’s evidence. Witherspoon, 180 Wash. 2d at 883. Circumstantial



                                                 10
No. 46885-9-II


evidence is equally reliable as direct evidence. State v. Thomas, 150 Wash. 2d 821, 874, 83 P.3d
970 (2004).

       RCW 69.50.401(1) states that “it is unlawful for any person to manufacture, deliver, or

possess with intent to manufacture or deliver, a controlled substance.” Under RCW

69.50.206(d)(2), methamphetamine is a controlled substance.

       Here, the State presented testimony that a casino employee saw video surveillance of a

small baggie falling from a man’s pocket at the location where the methamphetamine was found.

Deputy Pickrell identified the man in the video as Bratton. Additionally, Deputy Pickrell

testified that Bratton told him that if he had any methamphetamine in his possession at the casino

it would have been for personal use, not for dealing. Viewing this evidence in the light most

favorable to the State, a rational trier of fact could reasonably conclude that the baggie of

methamphetamine discovered on the casino floor was the same baggie in the video seen

dropping from Bratton’s pants, and, therefore, Bratton possessed the baggie of

methamphetamine. Thus, we hold that the State provided sufficient evidence to support

Bratton’s conviction.

                                        III. CORPUS DELICTI

       Bratton also contends that the State failed to provide substantial evidence to support the

corpus delicti because no witness was able to confirm the baggie that fell from his pocket on the

surveillance video was identical to the baggie found on the casino floor. We disagree.

       To satisfy the corpus delicti rule, the State must present evidence, independent of the

incriminating statement, to show that the crime described in the defendant’s statement occurred.

State v. Brockob, 159 Wash. 2d 311, 328, 150 P.3d 59 (2006). The purpose of the corpus delicti



                                                 11
No. 46885-9-II


rule is to prevent defendants from being unjustly convicted based on confessions alone. State v.

Dow, 168 Wash. 2d 243, 249. 227 P.3d 1278 (2010). The independent evidence need not be

sufficient to support a conviction but must provide prima facie corroboration of the crime

described in a defendant’s incriminating statement. Brockob, 159 Wash. 2d at 328. Prima facie

corroboration exists if the independent evidence supports a “logical and reasonable inference” of

the facts the State seeks to prove. State v. Vangerpen, 125 Wash. 2d 782, 796, 888 P.2d 1177

(1995). In determining whether this standard is satisfied, we review the evidence in the light

most favorable to the State. Brockob, 159 Wash. 2d at 328. The corpus delicti can be proved by

direct or circumstantial evidence. State v. Aten, 130 Wash. 2d 640, 655, 927 P.2d 210 (1996).

       Here, Tribal gaming agent Graham testified that he reviewed a surveillance video that

showed a small baggie fall from a man’s pocket onto the casino floor near slot bank 52. Deputy

Pickrell identified the man in the surveillance video as Bratton. And a small baggie was

retrieved near slot bank 52 by casino employees. It is logical to deduce that the baggie Bratton

dropped on the casino floor was the same one Stringer found in that same location. Viewing the

evidence in the light most favorable to the State, prima facie corroboration exists to support a

logical and reasonable inference that Bratton possessed the methamphetamine found on the

casino floor. Accordingly, we hold that the State provided sufficient evidence to establish the

corpus delicti.

                       IV. INEFFECTIVE ASSISTANCE OF COUNSEL

       Finally, Bratton argues that he received ineffective assistance of counsel because his

attorney failed to object to the trial court’s admission of his statements under the corpus delicti

rule. We disagree.



                                                 12
No. 46885-9-II


       We strongly presume that counsel’s representation was effective. State v. Brett, 126
Wash. 2d 136, 198, 892 P.2d 29 (1995). To prevail on an ineffective assistance of counsel claim,

the defendant must show that (1) defense counsel’s representation was deficient and (2) there is a

reasonable probability that the outcome would have been different but for counsel’s deficient

performance. State v. Grier, 171 Wash. 2d 17, 32-33, 246 P.3d 1260 (2011). We do “not address

both prongs of the test for ineffective assistance of counsel if the defendant’s showing on one

prong is insufficient.” State v. Foster, 140 Wash. App. 266, 273, 166 P.3d 726 (2007).

Representation is deficient if, after considering all the circumstances, it falls below an objective

standard of reasonableness. Grier, 171 Wash. 2d at 32-33. Prejudice exists if there is a reasonable

probability that except for counsel’s errors, the result of the proceeding would have been

different. Grier, 171 Wash. 2d at 34.

       Bratton must establish there is a reasonable probability that, except for his attorney’s

unprofessional error, the trial’s outcome would have been different. State v. Gerdts, 136 Wn.

App. 720, 727, 150 P.3d 627 (2007). In this context, Bratton must show that the outcome of his

trial would have been different if his counsel had objected to the trial court’s admission of his

statements under the corpus delicti rule. Gerdts, 136 Wash. App. at 727. As noted above, the State

satisfied the corpus delicti rule and any objection to the trial court’s admission of Bratton’s

statements to police would not have succeeded. Thus, Bratton has failed to show that he was

prejudiced due to his attorney’s failure to object. Because Bratton’s claim of ineffective

assistance of counsel fails to meet one prong of the ineffective assistance of counsel test, we do

not address whether counsel’s representation was deficient. Foster, 140 Wash. App. at 273. We

reject Bratton’s argument that he received ineffective assistance of counsel.



                                                 13
No. 46885-9-II


       In conclusion, we affirm Bratton’s conviction, holding that the trial court did not err by

denying his motion to suppress his statements, sufficient evidence supports his conviction, the

corpus delicti rule was satisfied, and he did not receive the ineffective assistance of counsel.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                       Worswick, J.
 We concur:



 Johanson, C.J.




 Maxa, J.




                                                 14